 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDI.D. Lowe(Trustee for Barber J. Thomas, RichardC.LydleandMarilynK.Lyren),d/b/aThermo-RiteManufacturing CompanyandRobertJ.Reed,Stanley Bish, Helen O'Harra,James A.Goudy.Cases8-CA-3771-3,8-CA-3771-4,8-CA-3771-6, and 8-CA-3771-7March 6, 1970SUPPLEMENTAL DECISION ANDORDERBY MEMBERSFANNING, BROWN, AND JENKINSOn November 19, 1965, Trial Examiner SidneyD. Goldberg issued a Decision and RecommendedOrder in the above-entitled case, finding thatRespondent had engaged in and was engaging incertain unfair labor practices, and directing it,interalia,tooffer immediate reinstatement to certainnamed individuals who were unlawfully discharged,and to make these named individuals whole for anylosses sustained as a result of Respondent's unfairlaborpractices.TheRespondenthavingfiledexceptions, theNationalLabor Relations Board,after due consideration, issued an Order on March3, 1966, adopting the Recommended Order.' TheOrder of the Board was enforced by the UnitedStatesCourt of Appeals for the Sixth Circuit onJanuary 21, 1969.2On October 7, 1969, the Regional Director forRegion 8 issued and served upon the parties aBackpay Specification and Notice of Hearing. TheRespondent filed anAnswer to the BackpaySpecification.On October 30, 1969, Trial Examiner William J.Brown conducted a hearing to determine theamounts of backpay owing under the Board's Orderasenforced.On December 3, 1969, the TrialExaminerissuedhisSupplementalDecision,attachedhereto,which awards backpay to fourformer employees. Thereafter, the Respondent filedexceptions to the Trial Examiner's SupplementalDecision and a brief in support of its exceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theentirerecord in this case, including the TrialExaminer's Supplemental Decision, the exceptionsand the brief, and hereby adopts the findings,conclusions,and recommendations of the TrialExaminer.'157 NLRB 310'N L R BvLowe(Thermo-RiteMfg Co ).406 F2d 1033 (C A 6)SUPPLEMENTAL ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that Respondent, I.D. Lowe (Trustee for Barber J. Thomas, Richard C.Lydle, and Marilyn K. Lyren), d/b/a Thermo-RiteManufacturingCompany, its officers,agents,successors,andassigns,shallpaytoeachdiscriminatee as backpay the amounts, and in themanner,setforthintheTrialExaminer'sSupplemental Decision attached hereto.TRIAL EXAMINER'S SUPPLEMENTALDECISIONWILLIAM J. BROWN, Trial Examiner: This supplementalproceeding to determine amounts of backpay due inaccordance with the Board's Decision and Order, 157NLRB 310, and the enforcement decree of the UnitedStates Court of Appeals for the Sixth Circuit, 406 F 2d1033, came on to be heard before the undersigned TrialExaminer at Akron, Ohio, on October 30, 1969. Theparties appeared and participated as noted above, with fullopportunity to present evidence and argument on theissues.Subsequent to the close of the hearing briefs werereceived from the General Counsel and the Respondentand have been fully considered.On the entire record herein and on the basis of myobservation of the witnesses, I make the following findingsand conclusions:1.RESPONDENT'S MOTION TO DISMISSRespondent's posthearing brief makes no attack on theitems contained in the Backpay Specification but calls foritsblanket dismissal because, as the brief alleges, thetestimony of claimants in the instant case indicates theexistence of a conspiracy to damage the Respondent'sbusiness.Irejectthiscontentionas irrelevant andfrivolous.United States Air Conditioning Corporation,141NLRB 1278.II.THE INDIVIDUAL CLAIMSA. Robert J ReedReed has been employed at all material times by theAkronFireDepartment,working forThermo-RiteManufacturing Company, hereinafter referred to as the"Company" only on his days off from the FireDepartmentThe parties agree that his backpay periodcommenced January 29, 1965. The General Counselcontends that the backpay period terminated on December1,1965,whenReedreceivedanddeclinedanunconditionalofferofreinstatement;theCompanycontends that its liability terminated when employees oftheCompany went on strike July 28, 1965. WhileCompany President Lydle and Plant Manager Lyrentestified that they observed Reed on the picket line, Icredit the testimony of Reed that he did no more thanstop once or twice to speak to the pickets and did notpicket himself. The commencement of the strike cannotthereforebe regarded as terminating the Company'sbackpay liability.EastTexas Steel Castings Co.,116NLRB 1336; enfd.N.L R.B. v East Texas Steel Castings181NLRB No. 81 THERMO-RITE MFG. CO.Co.,255F.2d 284, (C.A. 5). I concludethat thespecificationcorrectlystates the terminal date of Reed'sbackpay period.Since there is no question as to thediligence of his search for interim employment nor as tothe accuracy of the statement of his gross backpay andnet interim earnings(AppendicesA-1, 2, 3 attached to thespecification)Iconclude that Reed is entitled to backpay,exclusive of interest,as follows-YearQuarterNet Backpay1965I$ 414.00II75.34III474.87Total exclusive of interest$ 964.21B. Stanley BishLike Reed, Bish was a full-time employee of the AkronFire Department and worked for the Company only on hisdays off from the Fire Department. The parties agree thathis backpay period commenced January 29, 1965. There isno question as to his diligence in seeking interim earnings.Bish testified that he did not participate in the strike anddid no picket duty and I credit his testimony as againsthis backpay period terminated December 1, 1965, when,as in the case of Reed,he declined an offer of immediatereinstatement.There appears to be no question as to theaccuracy of the specifications relating to gross backpayand net interim earnings and I conclude that Bish isentitled to backpay, exclusive of interest, as follows:YearQuarterNet Backpay1965IS 432.54II100,01III340.23IV322.91Totalexclusive of interest$1,195 69589On the basis of the foregoing I find that her netbackpay, exclusive of interest through the third quarter of1969 is as follows-YearQuarterNet Backpay19651$ 575.11II831.22III402.44IV235.061966I0.0011138.87Totalexclusive of interest$2,182.70D James A GoudyIt is admitted that Goudy's backpay period commencesJanuary 12, 1965 and,since I credit his testimony and it isnot denied that he has not been offered reinstatement, it isalso clear that the backpay period continues to run. Icredit his testimony as to the diligence of his search forinterimemployment and it appears that he securedsubstantial offsetting interim earnings which exceeded hisgross backpay for the period commencing with the secondquarter of 1965 and continuing to the date of issuance ofthe specification.Icredit his testimony,as against that ofLydle and Lyren that he did not participate in the 1965strike.The Company's claim for offset of a privateindebtedness of $1,700 which has been discharged inbankruptcy proceedings,must be disallowed.MooneyAircraft,Inc.,148NLRB 1057, enfd.N.L R.B. v.Mooney Aircraft, Inc366 F.2d 809 (C.A. 5). Thereappears to be no dispute as to the amount of Goudy'sgrossbackpay and net interim earnings for 1965 I,resulting in net backpay in the amount of $989.84 and Iconclude that he is entitled to that amount with interest tothe date of payment, the Company liability for backpayfor the periodcommencingwith the Fourth Quarter of1967 and thereafter to continue to the date of a bona fideoffer of reinstatement.ConclusionsC. Helen O'HarraHelenO'Harrawas initiallyemployed in theCompany's office but worked in the plastics department atthe time of her discharge on January 29, 1965. Herbackpay periodcommenceson January 5, 1965, on whichdate she was discriminatorily deprived of overtime workopportunities and continues to run since she has not beenoffered reinstatement following her discharge.I credit hertestimony that she did not participate in the strike whichcommenced July 28, 1965, as against that of Lydle andLyren to the contrary. The parties have stipulated that shemade a diligent search for offsetting earnings and I credither undisputed testimony as to the accuracy of theamountsof her gross backpay andnet interim earnings.On the basis of the foregoing findings I conclude thatthe claimants herein are entitled to payment by theCompany of the amounts set forth above, with interestthereon at the rate of 6 percent per annum on each of thequarterly sums set forth above, less lawfully required taxwithholdings, liability for backpay to O'Harra and Goudyto continue subsequent to September 30, 1969 as aboveprescribed.RECOMMENDED ORDERIt is recommended that unless,within 20 days fromreceipt of this Supplemental Decision the Company hasmade payments in accordance herewith,the Board issuean Order requiring the Company to take such action.